                                        'ti',9                   ^ q-.'nQ3               virT:i:^<nr^o
                         y"Oh_pyp/§          f7i<V                                                   'X
                                                                                                                \^
                                                                                        m Ta Vjj. jp^ing]
                                              f^''r>>^^mjiXnj^ ^'Op'^UOy-jyiij             U/Cjy- p';j-^grd7(^             li
                                                                                                                           Pi
                                                               'l^ufJ;^'^ ^"jp<^"^'wp\f m\!(^fl'Ciff'
                                                                                                                           loS
             €>m/^ uo ^ W'^ir3fii[ olf 4^%g f>^.yv?/ ?jy?p-/0 <l p?:(i^ j>7 ^pod.J' j'jf pyi-ff                        <    IB
             ""j^^yi'l.'fpj^i7-'\           iipf.i rj^'^p-^rdp m^v
                 J->>ip ^pjf^ur ai-^jV'jp- ipp yvQJPJ ■ o?p4ii                  T^'j-rSLof
             P'vif?p iiptr^g P^f                       li'n tm^KyTfKio                .yt^oD s^vj:|^"
                   C        p 'jWJ\i- J'J '71pP                           '       w^a|(7p v(?mv|x?j.' ^'
            (^1^                            si..(f!?'ff',f)7 /Qiijl-W^ jUAr?(.^
                                         ~ri/^Jd'^/ JO              OOT1.0N
                                                                           ^U'tflTtCM tl
                   -TbOc/c^^ JQ ddJloN                                                                       • SA
                                                                     ''jy-fi','!3(^ -rrQr^Ojjq
                   ^ITP IQIOQ-U                                     (^jm(/(4jo s.9Lui$ oinNf]
                                            XPPnfipl io i,0\gii^^q
                    ^         ii'^v j.:)i?^-is^ci mm oaiTMn                                                   VNlBin
                      ■ >1^310'viiog 3ns                               -   ^
                   W'y'UIUl < (J PUB>100P.O"]J"13                                                '''fi'hi      n-^nrw Qko 'XT) .A)
                                                     n
                          6102 9 0 330         •vi305 iJi
                                                                                                       Qc^ih 7\\'m 7}(
                      iivMVH dO loiyisio              •                                                     ■ 95c>02 Xf9^(?'J
                   ianoo ioiuisia samsaaiiNn
                           3HiNl 03113                                                                       hl'ojip
PageID #: 6008     Case 1:17-cr-00101-LEK Document 696 Filed 12/06/19 Page 1 of 2
              Case 1:17-cr-00101-LEK Document 696 Filed 12/06/19 Page 2 of 2   PageID #: 6009
                   MU.1 Fi       T <3 01' s€iiv\co^

X.     ■. j
               C&fkfj■' jiitf 4' ■ Fi'-'i' ^nc/ Cor^oQ [■ Ccfu
                                                           '0 '
                                                               of fU
5m'['btj U5                ;fe 41)6 {tlloiJirj               ■'
 0 SAtt                'cV 5 orf\ce

                iVi.


         Fk I'^'loilKCi
     l-khkulyi Hj; i^fso
      d/\ "di o               di-j of l oki/i^ioi y"'             ^^11

      'l'^\
